DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

This application is in condition for allowance except for the following formal matters: 
1.	Claim 30 is objected to because of the following informalities:  Claim 30 is listed twice, first indicated as cancelled claim, and then as an amended claim. The amended claim 30 is also shown as it depended from a cancelled claim 17. Claim 30 also contains underline from the previously amended claim, but not what the current amended actually should contain.  Appropriate correction is required.
2.	Claims 32 is objected to because of the following informalities:  The claim indicator for claim 32 is shown as “Previously presented”, however, the claim is contains underlined as it if was amended. Since the amendment was previously presented, the underline should be removed.  Appropriate correction is required.

3.	Examiner attempts to correct the issue with the second telephonic interview was July 18th, 2021 with Attorney Morey B. Wildes (Reg. No. 36968) Telephone Number 646-878-0800. During the conversation, Attorney Wildes promised a supplemental amendment will be filed, but has not yet been filed. Examiners attempting to resolve the issue with couples of telephonic interview was not a success.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 5-9, 14-15, 22-26, 32, 34 and 35 are allowed over prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482